Citation Nr: 1627520	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to a rating in excess of 10 percent for status-post arthroscopy of the right knee with partial medial meniscectomy.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1978 and from February 1982 to February 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded these matters in February 2011 and August 2014.

Following issuance of the most recent supplemental statement of the case, additional evidence, to include updated VA treatment records, was associated with the record.  In a May 2016 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's status-post arthroscopy of the right knee with partial medial meniscectomy has been manifested by painful, limited flexion of the right knee.

2.  From August 31, 2006, the date of the Veteran's increased rating claim, through March 3, 2011, the day before the date of a March 2011 VA Joints examination, the Veteran's status-post arthroscopy of the right knee with partial medial meniscectomy was manifested by right knee extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for status-post arthroscopy of the right knee with partial medial meniscectomy on the basis of limited flexion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5003-5260 (2015).

2.  The criteria for entitlement to a separate rating of 10 percent, and no higher, for status-post arthroscopy of the right knee with partial medial meniscectomy on the basis of limited extension of the right knee were met during the period from August 31, 2006, to March 3, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to the service-connected right knee disability in December 2006, March 2011, and November 2015.  The examiners examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include the Veteran's functional loss and likely additional functional loss due to repetitive use over time due to the service-connected right knee disability.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected right knee disability has increased in severity since the November 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher rating is warranted.  In addition, the record shows that the Veteran continued to receive treatment for the disability following November 2015 VA examination, but does not indicate that there has been a material change in the disability or that the current rating may be incorrect such that reexamination is required.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in February 2011 and August 2014.  In pertinent part, the February 2011 Board remand directed the AOJ to obtain the Veteran's SSA records, obtain updated VA treatment records from March 2006 to present, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right knee disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the February 2011 Board remand, the AOJ obtained the Veteran's SSA records, obtained updated VA treatment records, provided the Veteran with a VA joints examination in March 2011 that was consistent with and responsive to the February 2011 Board remand directives and otherwise adequate for decision-making purposes, and readjudicated the claim in December 2013 and February 2014 supplemental statements of the case.  Accordingly, the Board finds that VA at least substantially complied with the February 2011 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In pertinent part, the August 2014 Board remand directed the AOJ to obtain updated VA treatment records from May 2011 to the present, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right knee disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2014 Board remand, the AOJ obtained updated VA treatment records, provided the Veteran with a VA knee and lower leg conditions examination in November 2015 that was consistent with and responsive to the August 2014 Board remand directives and otherwise adequate for decision-making purposes, and readjudicated the claim in a November 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran seeks a rating in excess of 10 percent for his service-connected right knee disability.  The Veteran's claim for an increased rating was received on August 31, 2006.  Therefore, the relevant rating period is from August 31, 2005, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  Specifically, the Veteran may be granted an increased rating during the period from August 31, 2005, to August 30, 2006, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the earliest an increased rating may be granted is August 31, 2006, the date of the claim.  See id.  The Veteran's service-connected right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259, pertaining to symptomatic removal of the semilunar cartilage, as 10 percent disabling throughout the rating period.

The record shows that the Veteran has been diagnosed with osteoarthritis of the bilateral knees, as confirmed by X-ray imaging, and underwent meniscectomy of the right knee in the early 1990s.  See, e.g., November 2015 VA knee and lower leg conditions examination report.  The Veteran's service-connected right knee disability may therefore be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5259, 5260, and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under Diagnostic Code 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Analysis

For the period from August 31, 2005, to August 30, 2006, the record shows that the Veteran complained of pain in the knees.  In February and March 2006, the Veteran was in no acute distress, he had no pedal edema, and the skin on his lower extremities was warm and intact.  He was assessed as having bilateral knee pain.  The record dated during the one-year period prior to August 31, 2006, the date of the Veteran's claim for an increased rating does not show that it was factually ascertainable that an increase in disability occurred during that period.  Therefore, the Board finds that a higher rating or additional ratings were not warranted for the Veteran's service-connected right knee disability during that period.  See 38 C.F.R. § 3.400(o)(2).

At the December 2006 VA joints examination, the Veteran reported injuring his right knee while playing softball in service.  He underwent right knee arthroscopy in 1991, and then right knee meniscoplasty in 1992.  Since that time, his right knee pain had worsened.  The Veteran also complained of weakness, stiffness, occasional instability, giving way, and locking.  He reported that the right knee symptoms make it difficult to ascend and descend stairs, to exercise, and to stand for prolonged periods.  He also reported flare-ups in his right knee symptoms approximately two to three times per month for two or three days, which are brought on by overuse, involve increased pain and additional loss of motion, and are alleviated with medications and rest.  The examiner noted postsurgical changes and a small well-healed incision from the knee surgeries.  On examination, the Veteran had no effusion, and had active and passive motion from 10 degrees to 130 degrees in the right knee.  There was no instability noted.  He had excellent motor strength in flexion and extension.  The examiner opined that additional limitation of motion during flare-ups cannot be determined because the Veteran was not experiencing a flare-up at the time of the examination.  The examiner further opined that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the right knee, and that the Veteran has moderate functional impairment of daily occupational activities due to the service-connected right knee disability.

Accordingly, at the December 2006 VA joints examination, the Veteran had right knee extension limited to 10 degrees, which warrants a 10 percent rating under Diagnostic Code 5261, and painful right knee flexion limited to 130 degrees, which is noncompensable under Diagnostic Code 5260.  The results of the December 2006 VA joints examination support a finding that, as of August 31, 2006, the date of the Veteran's increased ratings claim, the Veteran was entitled to a 10 percent rating under Diagnostic Code 5261 based on limitation of right leg extension to 10 degrees and a separate 10 percent rating under Diagnostic Code 5003-5260 based on painful, limited right leg flexion that is not compensable under Diagnostic Code 5260 with X-ray evidence of arthritis of the right knee.  In that regard, the Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5003-5260 reflects that both the diagnostic code for degenerative arthritis, Diagnostic Code 5003, and the diagnostic code for limitation of flexion of the leg, Diagnostic Code 5260, are considered in rating the Veteran's service-connected right knee disability based on painful, limited flexion.  The awarding of separate ratings under Diagnostic Code 5003-5260 and Diagnostic Code 5261 does not violate the prohibition against pyramiding as the Veteran's limited, painful flexion of the right knee is not contemplated by the 10 percent rating assigned under Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (stating that the critical element in determining whether pyramiding exists is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

The Board further notes that the Veteran was not entitled to an additional compensable rating under Diagnostic Code 5259 because the Veteran's symptoms relating to the removal of the semilunar cartilage are already contemplated under the 10 percent ratings under Diagnostic Code 5003-5260 and Diagnostic Code 5261.  Specifically, there are two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, there must be symptoms relating to the removal.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass symptoms including pain, limitation of motion, stiffness, and instability.  Here, the Veteran's service-connected right knee disability was been manifested at the December 2006 VA examination by painful, limited flexion to 130 degrees and by extension limited to 10 degrees, which are contemplated by the rating criteria under both Diagnostic Code 5259, as a symptomatic residual of the semilunar cartilage removal, and Diagnostic Codes 5003-5260 and 5261.  As such, the Board finds that assigning separate ratings under Diagnostic Code 5259 and Diagnostic Codes 5003-5260 and 5261 would constitute impermissible pyramiding as it would compensate the Veteran twice for the same symptomatology. See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.

As to the change in diagnostic code from Diagnostic Code 5259 to Diagnostic Codes 5003-5260 and 5261, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply, provided the Board supports its choice with reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnoses, and demonstrated symptomatology.  It is permissible to change diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  In this case, as of August 31, 2006, the Veteran's 10 percent rating under Diagnostic Code 5259 had been in effect for less than 20 years.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420, 426 (2011); Read, 651 F.3d 1296.  Furthermore, as explained above, the Veteran's service-connected right knee disability was manifested at the time of the December 2006 VA examination by symptoms that warrant a 10 percent rating under Diagnostic Code 5003-5260 and a separate 10 percent rating under Diagnostic Code 5261.  As such, the Board finds that, as higher potential and actual ratings are available under Diagnostic Codes 5003-5260 and 5261 than under only Diagnostic Code 5259, it is more advantageous to the Veteran to be rated under those rating criteria.  As noted above, a separate rating may not be assigned under Diagnostic Code 5259 when compensable ratings are already assigned under Diagnostic Codes 5003-5260 and 5261, as to do so would constitute pyramiding; therefore, because the Board is granting the higher benefit of separate 10 percent ratings under Diagnostic Code 5003-5260 and Diagnostic Code 5261, such that the 10 percent rating under Diagnostic Code 5259 is discontinued as of August 31, 2006, the date the increased rating claim was received.  Moreover, this change in diagnostic code does not amount to a reduction, as the rating of the Veteran's knee disability increases from a single 10 percent rating to two separate 10 percent ratings as a result of this decision.

The medical treatment records dating from August 31, 2006, to March 3, 2011, the day before the date of the March 2011 VA joints examination, show continued complaints of right knee symptoms, to include pain, but do not include range-of-motion measurements or other information relevant to rating the Veteran's service-connected right knee disability under Diagnostic Code 5003-5260 and Diagnostic Code 5261.  As such, the records do not indicate that a change was warranted in the ratings assigned to the Veteran's service-connected right knee disability during that period.  Accordingly, during that period, the record supports a finding that the Veteran's service-connected right knee disability continued to warrant a 10 percent rating under Diagnostic Code 5003-5260 based on limited, painful flexion of the right knee and a separate 10 percent rating under Diagnostic Code 5261 based on limited flexion of the right knee.

At the March 2011 VA joints examination, the Veteran reported occasional swelling and constant pain in his right knee.  He also endorsed giving way, stiffness, weakness, decreased and speed of joint motion.  He indicated that he has severe flare-ups in his right knee symptoms every two to three weeks for one to two days, which are precipitated by overuse and weather changes and are improved with rest.  On examination, the Veteran had an antalgic gait.  He had tenderness and pain at rest.  He had no instability, locking, effusion, dislocation, or ankylosis.  He had a positive McMurray's test.  On range-of-motion testing, he had right knee flexion to 110 degrees and extension to 0 degrees.  Following repetitive-use testing, he had objective evidence of pain, but no additional limitations.  The examiner opined that the Veteran's service-connected right knee disability had a mild effect on the Veteran's ability to perform chores, shop, exercise, play sports, and participate in recreation.

The March 2011 VA joints examination results support a finding that the Veteran continued to warrant a 10 percent rating, and no higher, under Diagnostic Code 5003-5260 based on painful, limited flexion of the right knee that is noncompensable under Diagnostic Code 5260.  However, the results show that the Veteran no longer had limited extension of the right knee.  Accordingly, the Board finds that from March 4, 2011, the date of the March 2011 VA joints examination, the Veteran's service-connected right knee disability no longer warranted a separate compensable rating under Diagnostic Code 5261.

The medical treatment records dating from March 4, 2011, to November 6, 2015, the day before the date of the November 2015 VA knee and lower leg conditions examination, show continued complaints of right knee symptoms, to include pain.  A March 2014 treatment note reflects right knee range of motion from 0 degrees to 95 degrees.  A September 2014 treatment note reflects right knee range of motion from 0 degrees to 95 degrees.  A December 2014 treatment note reflects right knee range of motion from 0 degrees to 100 degrees.  Accordingly, during that period, the record supports a finding that the Veteran's service-connected right knee disability continued to warrant a 10 percent rating under Diagnostic Code 5003-5260 based on limited, painful flexion of the right knee.  In addition, it shows that the Veteran continued to have normal extension of the right knee such that a separate compensable rating was not warranted under Diagnostic Code 5261.

At the November 2015 VA knee and lower leg conditions examination, the Veteran reported increased right knee pain treated with steroid injections.  He indicated that he experiences decreased ambulation due to the pain.  He did not report flare-ups in his right knee symptoms.  On examination, the Veteran had five out of five strength, no muscle atrophy, no ankylosis, and no instability or subluxation in the right knee.  On range-of-motion testing, the Veteran had right knee flexion to 140 degrees and extension to 0 degrees with evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the right knee joint.  Following repetitive-use testing, the Veteran had no additional functional loss or loss in range of motion in the right knee.  The examiner opined that the Veteran does not experience significant limitation in functional ability in the right knee with repeated use over time due to pain, weakness, fatigability, or incoordination.

Medical treatment records dated after the November 2015 VA knee and lower leg conditions examination show continued complaints of right knee symptoms, to include pain.  A November 2015 treatment note reflects right knee range of motion from 0 degrees to 95 degrees.  A January 2016 treatment note reflects right knee range of motion from 0 degrees to 100 degrees.  Accordingly, the November 2015 VA knee and lower leg conditions examination and the subsequent medical treatment records support a finding that the Veteran's service-connected right knee disability continued to warrant a 10 percent rating under Diagnostic Code 5003-5260 based on limited, painful flexion of the right knee.  In addition, they show that the Veteran continued to have normal extension of the right knee such that a separate compensable rating was not warranted under Diagnostic Code 5261.

In assessing the appropriate ratings for the Veteran's service-connected right knee disability, the Board has considered whether the Veteran was entitled to higher or additional ratings under the other criteria for rating disabilities of the knee and leg.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for consideration because the record does not reflect that the Veteran had ankylosis of the right knee, impairment of the tibia and fibula associated with the service-connected right knee disability, or genu recurvatum associated with the service-connected right knee disability at any time during the rating period.  In addition, Diagnostic Code 5257 is not for application because the record does not reflect that the Veteran had recurrent subluxation or lateral instability of the right knee at any time during the rating period.  In that regard, although the Veteran reported occasional instability at the December 2006 VA examination, such was not confirmed on examination at that time, nor was it found at the March 2011 VA joints examination, the November 2015 VA knee and lower leg conditions examination, or on examination in the medical treatment records.  The Board assigns greater probative weight to the objective findings on examination and in the medical treatment evidence of record, and finds that the record does not show that the Veteran had recurrent subluxation or lateral instability of the right knee at any time during the rating period.  Furthermore, Diagnostic Code 5258 is not for application because the record shows the Veteran's dislocated semilunar cartilage was removed prior to the relevant rating period such that Diagnostic Code 5259 was the applicable diagnostic code during the entire rating period.

The Board has also considered whether the record shows that the Veteran was entitled to higher ratings based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  At the December 2006 VA examination and the March 2011 VA joints examination, the Veteran's reported right knee symptom flare-ups with overuse and weather changes.  However, such increases in symptoms are not reflected in the other medical evidence of record.  Furthermore, his estimates as to the relative increase in his symptoms during the reported flare-ups are unsupported by other evidence of record.  Moreover, there is no indication in the record that any increase in symptoms during flare-ups caused additional functional loss such that the right knee condition manifested to a severity more closely approximating that contemplated by the criteria for higher disability ratings.  The December 2006 VA examiner opined that additional limitation of motion during flare-ups cannot be determined because the Veteran was not experiencing a flare-up at the time of the examination and that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the right knee.  In addition, the Veteran did not demonstrate additional functional loss upon repetitive use testing at either the March 2011 VA joints examination or the November 2015 VA knee and leg conditions examination, and neither of those VA examiners opined that the Veteran would have additional functional loss upon repetitive use over time.  Thus, the record does not show that the Veteran is additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use over time such that higher ratings for the service-connected right knee were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings herein provided under Diagnostic Codes 5003, 5260, and 5261 for the service-connected right knee disability.  Therefore, higher ratings were not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board has also considered whether the Veteran is entitled to a separate rating for the surgical scars associated with his right knee surgeries.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 provide the rating criteria for different types of scars.  There is no indication in the record that the scar was deep, nonlinear, unstable, painful, measured 144 square inches or greater, or caused effects not considered under the rating criteria provided in Diagnostic Codes 7800 to 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under Diagnostic Codes 7800 to 7805 for the surgical scars associated with his right knee surgeries.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for the service-connected right knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected right knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria, as discussed in detail above.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those assigned herein are not warranted for the service-connected right knee disability.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected right knee disability.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right knee pain that limits his ability to be active and to ambulate.  On examination, he has demonstrated limited motion and objective signs of pain.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, walking, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board finds that the Veteran was entitled to a 10 percent rating under Diagnostic Code 5003-5260 from August 31, 2006, the date of his claim for an increased rating, and a separate 10 percent rating under Diagnostic Code 5261 from August 31, 2006, to March 3, 2011, the day before the March 2011 VA joints examination at which he demonstrated normal extension of the right knee.  At no time from March 4, 2011, does the record show that the Veteran had limited extension of the right knee that would warrant a separate compensable rating under Diagnostic Code 5261.  To the extent that the Veteran seeks ratings for the service-connected right knee disability higher than or in addition to those provided herein, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for status-post arthroscopy of the right knee with partial medial meniscectomy on the basis of limited flexion is denied.

Entitlement to a separate 10 percent rating, and no higher, for status-post arthroscopy of the right knee with partial medial meniscectomy on the basis of limited extension of the right knee from August 31, 2006, to March 3, 2011, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Service Connection for a Bilateral Eye Disability

The Veteran seeks entitlement to service connection for a bilateral eye disability.  The Veteran's service treatment records reflect that he complained of eye strain and was given reading glasses in service.

In its August 2014 remand, the Board noted that a March 2011 VA eye examiner did not provide an etiological opinion because he concluded that the Veteran did not have a bilateral eye disability.  However, the evidence of record includes diagnoses of cataracts and other eye disabilities.  Therefore, the Board directed the AOJ to obtain a VA addendum opinion from the March 2011 VA examiner as to whether it is at least as likely as not that the Veteran's eye bilateral disabilities shown in the record are related to his documented in-service eye strain.

Pursuant to the August 2014 Board remand, the AOJ requested a VA addendum opinion from the March 2011 VA eye examiner.  The request for the opinion reflects that the AOJ asked the examiner to provide an opinion consistent with the remand directives and to provide a rationale for all opinions given.  In November 2015, the March 2011 VA eye examiner provided an addendum opinion that "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  As a rationale for the opinion, the examiner explained "VA exam on 6/19/07 documents trace nuclear sclerosis, immature cataracts. C&P exam on 3/1/11 documents 1+ nuclear sclerosis cataracts OU.  The vision was 20/20 OD and OS.  This condition is not related to his documented in service eye strain."  The examiner also noted, "I have reviewed the conflicting medical evidence".

The Board finds that the November 2015 VA addendum opinion does not substantially complete the August 2014 Board remands and is inadequate for decision-making purposes because it is not supported by adequate rationale.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; Barr, 21 Vet. App. at 312.  Specifically, the examiner provided an opinion as to secondary service connection rather than as to direct service connection, as requested in the August 2014 Board remand.  In addition, the examiner provided no rationale for the opinion "This condition is not related to his documented in service eye strain" other than listing findings from the medical evidence of record without further discussion or commentary as to the significance of that evidence.  Accordingly, the Board finds that the matter must be remanded so another VA addendum opinion may be obtained.


TDIU

As to the Veteran's claim for entitlement to a TDIU, the Board finds that the outcome of the Veteran's service connection claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for a bilateral eye disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the claim for entitlement to service connection for a bilateral eye disability must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran did not meet the percentage requirements for a TDIU at any point during the relevant appeal period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to a suitably qualified VA clinician for preparation of an addendum opinion as to the Veteran's claim for entitlement to service connection for a bilateral eye disability.  The clinician selected must indicate that the record was reviewed.  If the clinician selected determines that additional examination of the Veteran is necessary to provide the requested opinion, such examination should be scheduled. 

The examiner is requested to list any eye disability diagnosed in the record during the appeal period and, if an examination is conducted, on examination, even if such disability has since resolved.  The examiner is requested to then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral eye disability is related to his documented in-service eye strain and use of reading glasses.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested information without resorting to speculation, he or she must so state and must provide the reasons why an opinion would require speculation.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted for a bilateral eye disability.  Then, determine whether a TDIU may be granted, to include whether referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


